          Case 1:20-cv-06471-LJL Document 18
                                          16 Filed 10/26/20
                                                   10/23/20 Page 1 of 1



                                                                                        Ironside Newark
                                                                              110 Edison Place, Suite 302
                                                                              Newark, New Jersey 07102
                                                                    Tel: 973.690.5400 Fax: 973.466.2761
                                                                                     www.rwmlegal.com

                                                     October 23, 2020

VIA ECF
Hon. Lewis J. Liman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007
                                                                                 10/26/2020
       Re:     Anthony Ayiomamitis v. Conde Nast International Inc.,
               Civil Action No. 20-06471 (LJL)

Dear Judge Liman:

       This Firm represents Defendant Conde Nast International Inc. d/b/a Ars Technica in the
above-referenced matter.

        We write on behalf of all Parties to respectfully request that the October 30, 2020 Rule 16
conference be adjourned for a period of two weeks, so that the Parties can engage in settlement
negotiations. The Parties have further conferred and agreed to hold all interim deadlines (including
the date by which Defendant must respond to Plaintiff’s Amended Complaint and the submission
of the Joint Discovery Plan) in abeyance, so the Parties can focus their resources on a resolution.
The Parties believe that a two-week adjournment would be sufficient time to see if a resolution
can be reached. This is the Parties’ first request for an adjournment of the October 30 Scheduling
Conference.

        If this joint request meets with Your Honor’s approval, we respectfully request that the
Court grant the Parties’ request to adjourn the October 30 Scheduling Conference and hold all
interim deadlines in abeyance. We thank the Court for its consideration of this submission. Should
Your Honor have any questions, we are available at the Court’s convenience.


                                                     Respectfully submitted,

                                                     s/ Justin T. Quinn
                                                     Justin T. Quinn


cc:    All counsel of record (via ECF)
